Citation Nr: 1120464	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-34 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active military duty from May 1968 to September 1969, and also had prior active duty for training (ACDUTRA) from May 1967 to September 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) denying service connection for bilateral hearing loss.  In the course of appeal, in an October 2009 rating action, the RO granted service connection for left ear hearing loss but continued the denial of service connection for the right ear.  

In March 2007 the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In his VA Form 9 in November 2007, he requested a hearing before a Veterans Law Judge of the Board.  By a March 2010 submission signed by the Veteran's authorized representative, the Veteran withdrew his request for a DRO hearing.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of that hearing is contained in the claims file.  

The Board remanded the claim in June 2010, and it now returns for further review.  


FINDINGS OF FACT

1.  Right ear sensorineural hearing loss was not present to a disabling degree either in service or within the first post-service year.  

2.  A preponderance of the competent and probative evidence of record is against findings that hearing loss disability is present in the right ear, defined as an auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 hertz (Hz) of 40 decibels (dB) or greater; or auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz at 26 dB or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for right ear hearing loss.  A VCAA notice letter was sent in December 2006, prior to the RO's initial adjudication of the claim in March 2007.  This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim.  He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.  In addition, the Veteran was afforded Dingess-type notice in the December 2006 VCAA letter.  To whatever extent such notice may have been deficient in this case, such deficiency would be harmless and moot, because the claim for service connection is herein denied.

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  It also requested evidence and information about treatment after service, in support of the claim.  Based on information provided by the Veteran in the course of multiple claims simultaneous with the claim for service connection for bilateral hearing loss which gave rise to the present appeal, he advised of VA and private treatments.  On that basis VA and private treatment records, as well as service treatment records (STRs) and service examination records, were obtained and associated with the claims file.  

The Veteran was appropriately informed of records obtained, including by the appealed rating decision,  an SOC, and SSOCs, as well as by an October 2009 rating action wherein service connection for left ear hearing loss was granted but denial of service connection for right ear hearing loss was confirmed and continued.  He was thus, by implication, also informed of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim.  In the absence of any report or indication of additional relevant records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claim adjudicated herein.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded official (QTC) and VA examinations in December 2007, July 2010, and March 2011, all addressing his claimed hearing loss and its causes, i.e., whether it is causally related to service and noise exposures in service.  The Board finds that these VA examinations, taken together with the balance of the evidence of record, including VA treatment records and STRs, are adequate for the Board's adjudication of the appealed claim for service connection for right ear hearing loss.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided).  As discussed infra, the most recent two of these examinations were obtained pursuant to Board remand development request, to remove doubt as to the accuracy of medical findings in the December 2007 official examination which were non-qualifying as hearing loss disability for VA benefits purposes.  The two more recent examinations were sufficiently consistent with and confirming of the non-disability status for the Veteran's right ear hearing.  38 C.F.R. § 3.385.  

These examinations, taken together, considered the Veteran's history of sustaining acoustic trauma in service as well as noise exposure post service, and obtained current findings to inform of the status of the Veteran's hearing  loss in each ear including as related to in-service noise exposure.  In addition, the Board finds that these examiners adequately considered and addressed the findings and opinions presented in the balance of the record.  As discussed below, the evidentiary record as a whole presents no indication that the official and VA examination reports and opinions obtained are insufficient for the Board's adjudication herein.  

In the absence of any indication that the above-noted official and VA examinations, taken together, did not provide a thorough and carefully reasoned evaluation of the current disability and the question of a relationship to the Veteran's service, the Board accordingly concludes that there remains no unaddressed question of fact that requires resolution by any further VA examination.  Hence, based on satisfactory development and adequacy of the VA examinations already obtained, the Board finds that no further VA examination is required prior to the Board's adjudication of the appealed claim.  38 C.F.R. § 3.159(c)(4); McLendon.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or Appeals Management Center (AMC) has not pursued by query.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claims by statements and testimony, including at a hearing conducted before the undersigned Veterans Law Judge in May 2010.  There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein.

The Board also finds that the development required by the Board's June 2010 remand has been substantially fulfilled.  This included asking the Veteran for any additional evidence of hearing impairment, obtaining additional VA examination to address questions of current disability, and readjudication of the claim by the RO or AMC.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.

II.  Claim for Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.  

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

As the Board elucidated in the body of its June 2010 remand of this case, the critical question at issue here is not whether the Veteran had noise exposure in service or whether he had qualifying hearing impairment during service under Hensley, but whether the Veteran currently has a hearing loss disability in the right ear under 38 C.F.R. §  3.385.  Some questions were raised by the appellant and the record regarding the validity of auditory findings upon official (QTC) examination for compensation purposes in December 2007, giving rise to that remand.  These included whether the Veteran was aided in word recognition by watching the tester's lips, whether the tester failed to independently test each ear for word recognition, and whether the full-battery Maryland CNC Word List test was administered.  The Veteran had argued that the tester tested both ears together and tested him with an abbreviated test while sitting directly in front of the Veteran to afford visual (lip reading) cues, thus giving rise to the 100 percent word recognition score for each ear.  However, notwithstanding whatever failings may have been present in that December 2007 word recognition test, testing administered upon remand has effectively resolved this case, with the weight of the evidence obtained consistently against entitlement to the claimed service connection benefit based on the absence of current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Results of the tests in December 2007, July 2010, and March 2011 are sufficiently consistent and unanimous in their findings showing absence of qualification for the claimed benefit, to leave no room for doubt as to the appropriate outcome in this case.  

Upon the official (QTC) examination in December 2007, the examiner noted the Veteran's history, tested him, and opined that in fact the Veteran had high frequency sensorineural hearing loss in both ears causally related to explosive noise exposure in service, in the left ear much more so than in the right.  However, as the Board noted in the June 2010 remand, on authorized audiological evaluation in December 2007 for that official examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
15
15
20
15
30
20
LEFT
15
15
25
65
90
49

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  Thus, 38 C.F.R. § 3.385 criteria for current hearing loss disability in the right ear were not met by findings obtained at that examination.  

Similarly, upon VA examination in July 2010, pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
10
10
15
20
30
19
LEFT
10
10
20
50
75
39

Maryland CNC speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 percent in the left ear.  Thus, 38 C.F.R. § 3.385 criteria for current hearing loss disability in the right ear were not met by that examination examination's findings as well.  

Upon March 2011 examination, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
10
10
20
20
35
21
LEFT
10
10
20
55
75
40

Maryland CNC speech audiometry revealed speech recognition ability of 96percent in the right ear and of 94 percent in the left ear.  Thus, 38 C.F.R. § 3.385 criteria for current hearing loss disability in the right ear were again not met.  

No treatment records within the claims file, and no other medical records within the claims file, provide findings which would satisfy the 38 C.F.R. § 3.385 criteria for disability in the right ear, and in that sense the examination findings discussed hereinabove are entirely consistent with the balance of the medical record.  

The Veteran, as a lay person, is not competent to address what technical medical testing results he has for his right ear, beyond noting those findings upon medical testing or reporting of prior findings upon prior medical examination.  Davidson; Espiritu; cf. Jandreau.  Thus, any assertions by the Veteran - in the face of consistent contrary medical findings upon repeated examination for compensation purposes and in the absence of current-disability- qualifying medical findings under 38 C.F.R. § 3.385 - ultimately cannot meet the requirements to satisfy the Veteran's claim in this case.  

The cognizable evidence of record thus preponderates against the Veteran meeting the current disability requirement to support his claim for service connection for right ear hearing loss, based on the absence of qualifying hearing loss disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.303.  There is also no evidence to support the presence of right ear hearing loss disability present to a disabling degree within the first post-service year, to support the claim on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


